IN THE SUPREME COURT OF THE STATE OF NEVADA


                JAMES LALL,                                            No. 67496
                Appellant,
                vs.
                THE STATE OF NEVADA,                                        FILED
                Respondent.
                                                                             APR 1 4 2016
                                                                              CIE




                                        ORDER OF AFFIRMANCE
                            This is an appeal from an order of the district court denying a
                postconviction petition for a writ of habeas corpus. Eighth Judicial
                District Court, Clark County; Carolyn Ellsworth, Judge.
                            On appeal from the denial of his March 18, 2011, petition,
                appellant argues that the district court erred in denying his claims of
                ineffective assistance of trial counsel. To prove ineffective assistance of
                counsel, a petitioner must demonstrate that counsel's performance was
                deficient in that it fell below an objective standard of reasonableness, and
                resulting prejudice such that there is a reasonable probability that, but for
                counsel's errors, the outcome of the proceedings would have been different.
                Strickland v. Washington, 466 U.S. 668, 687-88 (1984); Warden v. Lyons,
                100 Nev. 430, 432-33, 683 P.2d 504, 505 (1984) (adopting the test in
                Strickland). Both components of the inquiry must be shown, Strickland,
466 U.S. at 697, and the petitioner must demonstrate the underlying facts
                by a preponderance of the evidence, Means v. State, 120 Nev. 1001, 1012,
                103 P.3d 25, 33 (2004). We give deference to the district court's factual
                findings if supported by substantial evidence and not clearly erroneous but



SUPREME COURT
        OF
     NEVADA


(0) I947A
                review the court's application of the law to those facts de novo.     Lader v.

                Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                            Appellant argues that counsel was ineffective for failing to
                move to dismiss his conviction of either mayhem or battery resulting in
                substantial bodily harm because the conviction for both offenses is
                redundant and violates the Double Jeopardy Clauses of the United States
                and Nevada Constitutions. Appellant has failed to demonstrate deficiency
                or prejudice. The Double Jeopardy Clauses protect a defendant "from
                multiple punishments for the same offense."         Salazar v. State, 119 Nev.
224, 227, 70 P.3d 749, 751 (2003), disapproved of on other grounds by
                Jackson v. State, 128 Nev., Adv. Op. 55, 291 P.3d 1274 (2012); see also
                North Carolina v. Pearce, 395 U.S 711, 717 (1969), overruled on other
                grounds by Alabama v. Smith, 490 U.S. 794 (1989). The district court's
                finding that the three shootings comprised three separate offenses is
                supported by substantial evidence in the record. To the extent that
                appellant argues that counsel should have challenged the convictions
                under the then-applicable redundancy doctrine, his claim fails because the
                gravamen of each charge was a separate discharge of the firearm.           See

                Salazar, 119 Nev. at 227-28, 70 P.3d at 751 ("[W]here a defendant is
                convicted of two offenses that, as charged, punish the exact same illegal
                act, the convictions are redundant.") We therefore conclude that the
                district court did not err in denying this claim.
                            Appellant also argues that counsel was ineffective for failing
                to investigate individuals who called 9-1-1 during the incident or
                neighbors who may have witnessed it. This claim was previously raised
                and rejected in Lall v. State, Docket No. 64218 (Order of Reversal and
                Remand, September 19, 2014), and the doctrine of the law of the case

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) I947A
                 prevents further litigation of this issue where appellant has made no
                 attempt to argue that it should not apply.   See Hall v. State, 91 Nev. 314,

                 315-16, 535 P.2d 797, 798-99 (1975); see also Hsu v. County of Clark, 123
Nev. 625, 632, 173 P.3d 724, 729-30 (2007); Maresca v. State, 103 Nev.
669, 673, 748 P.2d 3, 6 (1987).
                             For the foregoing reasons, we
                             ORDER the judgment of the district court AFFIRMED.



                                                                 c_AAI                     J.
                                                              Douglas




                 cc: Hon. Carolyn Ellsworth, District Judge
                      Law Office of Betsy Allen
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e